s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        April 14, 2015

                                     No. 04-14-00811-CV

                       Randy COLEMAN and Jim Coleman Company,
                                   Appellants

                                               v.

                                        Ralph DEAN,
                                          Appellee

                From the 79th Judicial District Court, Jim Wells County, Texas
                              Trial Court No. 11-04-49987-CV
                       Honorable Richard C. Terrell, Judge Presiding

                                        ORDER
       Appellants’ brief were originally due on March 2, 2015. This Court granted Appellants’ s
motions for a 30-day extension of time to file their briefs, extending the deadlines to April 2,
2015. Appellants now file a second motion for extension of time requesting another 30-day
extension.
       It is ORDERED appellants’ motions are GRANTED. Appellants must file their briefs on
or before May 1, 2015. FURTHER REQUESTS FOR EXTENSIONS OF TIME ARE
DISFAVORED.


                                                    _________________________________
                                                    Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of April, 2015.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court